NOTICE OF ALLOWABILITY
This action is in response to the After Final with amendments and remarks filed 08/25/2022; wherein claims 1, 4-5, 9-12, 17, 19 and 22-24 are pending and Allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
As noted in the Examiner Interview Summary dated 08/30/2022 the amendments to claims 1, 9 and 10, as now entered, are seen to be commensurate in scope with the data provided in the original disclosure which shows unexpected results, as discussed in Applicants arguments in the interview agenda dated 08/30/2022 and the arguments dated 02/18/2022.
Thus, independent claims 1, 9 and 10  and their dependent claims 4-5, 11-12, 17, 19 and 22-24 are non-obvious over the prior art and are Allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773